Case 3:18-cv-00162-GMG Document 160-1 Filed 01/28/21 Page 1 of 3 PageID #: 1031




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.L., A MINOR, BY AND THROUGH
 HER PARENT AND LEGAL GUARDIAN D.L.

                Plaintiff,


 v.                                                   CIVIL ACTION NO. 3:18-CV-162
                                                      (Groh)

 CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
 A subsidiary of WEST VIRGINIA UNIVERSITY
 HOSPITALS-EAST, INC., d/b/a
 WV UNIVERSITY HEALTHCARE,

                Defendant.

      DEFENDANT CITY HOSPITAL, INC. D/B/A BERKELEY MEDICAL CENTER’S
            NOTICE OF VIDEOTAPED DEPOSITION OF LAURIE SCOTT

         Please take notice that the undersigned counsel, on behalf of Defendant, City Hospital,

 Inc. d/b/a Berkeley Medical Center, a subsidiary of West Virginia University Hospitals-East,

 Inc., d/b/a WV University Healthcare, will take the deposition of Laurie Scott on Wednesday,

 March 10, 2021 at 9:30am, before a Notary Public or some other person authorized to

 administer oaths. The duration of the deposition will be in accordance with Federal Rule of Civil

 Procedure 30(d)(1). Planet Depos will arrange for remote access for all participants and will send

 Zoom invitations by email prior to the deposition. You are invited to attend to protect your

 interests.

       Noticed this 28th day of January, 2021.
Case 3:18-cv-00162-GMG Document 160-1 Filed 01/28/21 Page 2 of 3 PageID #: 1032




                                CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL
                                CENTER, A subsidiary of WEST VIRGINIA
                                UNIVERSITY HOSPITALS-EAST, INC., d/b/a WV
                                UNIVERSITY HEALTHCARE

                                By Counsel



 /s/ Joshua Boggs
 Christine S. Vaglienti (W. Va. State Bar ID #4987)
 Joshua K. Boggs (W. Va. State Bar ID #10096)
 Lauren T. Krupica (W. Va. State Bar ID #11719)
 WEST VIRGINIA UNITED HEALTH SYSTEM, INC.
 West Virginia University Hospitals, Inc.
 1238 Suncrest Towne Centre Drive
 Morgantown, West Virginia 26505
 Telephone: 304/598-4070
 Facsimile: 304/598-9888
 vaglientic@wvumedicine.org
 joshua.boggs@wvumedicine.org
Case 3:18-cv-00162-GMG Document 160-1 Filed 01/28/21 Page 3 of 3 PageID #: 1033




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

 S.L., A MINOR, BY AND THROUGH
 HER PARENT AND LEGAL GUARDIAN D.L.

                Plaintiff,


 v.                                                   CIVIL ACTION NO. 3:18-CV-162
                                                      (Groh)

 CITY HOSPITAL, INC. d/b/a BERKELEY MEDICAL CENTER,
 A subsidiary of WEST VIRGINIA UNIVERSITY
 HOSPITALS-EAST, INC., d/b/a
 WV UNIVERSITY HEALTHCARE,

                Defendant.

                                 CERTIFICATE OF SERVICE

 I, Joshua K. Boggs, do hereby certify that I have electronically filed and caused to be served this
 28th day of January, 2021, the foregoing “DEFENDANT CITY HOSPITAL, INC. d/b/a
 BERKELEY MEDICAL CENTER’S NOTICE OF VIDEOTAPED DEPOSITION OF
 LAURIE SCOTT” via the United States Northern District Court for the Northern District of West
 Virginia’s CM/ECF:

                  Shawna White                                    Samantha Crane
       Disability Rights of West Virginia                Autistic Self Advocacy Network
              1207 Quarrier Street                       1010 Vermont Avenue, Suite 618
             Charleston, WV 25301                            Washington, DC 20005
              Counsel for Plaintiff                            Counsel for Plaintiff

               Allan N. Karlin                                Tamela J. White, Esq.
                 Jane E. Peak                                  Julian Pecora, Esq.
              174 Chancery Row                           Farrell White & Legg, PLLC
            Morgantown, WV 26505                                 914 5th Avenue
             Counsel for Plaintiff                               P.O. Box 6457
                                                          Huntington, WV 25772-6457
                                                   Counsel for Brandt Williamson, M.D., Misty
                                                    Hunsader, PA-C, Smoky Mountain Health
                                                     Services and Health Care Alliance, Inc.

                                              /s/ Joshua Boggs
                                              Joshua K. Boggs (W. Va. State Bar No. 10096)
